 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   William D. PETTERSEN,                              Case No.: 21-cv-00237-H-BGS
12                                     Plaintiff,
                                                        ORDER GRANTING JOINT
13   v.                                                 MOTION FOR CONTINUANCE OF
                                                        EARLY NEUTRAL EVALUATION
14   CIRCLE K STORES INC., and
                                                        CONFERENCE AND CASE
     DOES 1–10,
15                                                      MANAGEMENT CONFERENCE
                                     Defendant.
16
                                                        [ECF NO. 19]
17
           The parties’ Joint Motion to Continue the August 13, 2021 Early Neutral Evaluation
18
     and Case Management Conference (ECF No. 19) is currently before the Court. The parties
19
     jointly request that the Early Neutral Evaluation Conference and Case Management
20
     Conference (“ENE/CMC”) be continued since Plaintiff’s lead counsel, Stephen B. Morris,
21
     is unavailable on August 13, 2021 due to having “a previously scheduled Binding
22
     Arbitration on that day.” (Id. at 2.) Both parties request that the ENE/CMC “be continued
23
     to a date and time convenient for the Court.” (Id.) Good cause appearing, the Joint Motion
24
     (ECF No. 19) is GRANTED.
25
     ///
26
     ///
27
28

                                                    1
                                                                               21-cv-00237-H-BGS
 1          IT IS HEREBY ORDERED that the ENE/CMC are CONTINUED from August
 2   13, 2021 to August 18, 2021, at 2:00 pm before United States Magistrate Judge Bernard
 3   G. Skomal via video conference. Instructions regarding the videoconference are included
 4   below.
 5          The following are mandatory guidelines for the parties preparing for the Early
 6   Neutral Evaluation Conference.
 7          1.      Purpose of Conference:             The purpose of the Early Neutral Evaluation
 8   Conference (“ENE”) is to hold a serious discussion of every aspect of the lawsuit in an
 9   effort to achieve an early resolution of the case. All conference discussions will be off the
10   record, privileged and confidential. Counsel for any non-English speaking parties is
11   responsible for arranging for the appearance of an interpreter at the conference.
12          2.      All parties, adjusters for insured defendants, and client representatives
13   must participate in the conference and have full and complete authority to enter into
14   a binding settlement at the ENE.1                  The purpose of this requirement is to have
15   representatives present who can settle the case during the course of the conference without
16   consulting a superior.        Counsel for a government entity may be excused from this
17   requirement so long as the government attorney who participates in the ENE conference
18   (1) has primary responsibility for handling the case; and (2) may negotiate settlement offers
19   which the attorney is willing to recommend to the government official having ultimate
20   settlement authority. Other parties seeking permission to be excused from participating in
21   the ENE must follow the procedures outlined in Judge Skomal’s Chambers’ Rules. (See
22
23
     1
       “Full authority to settle” means that the individuals at the settlement conference must be authorized to
24   fully explore settlement options and to agree at that time to any settlement terms acceptable to the parties.
25   Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648 (7th Cir. 1989). The person needs to have
     “unfettered discretion and authority” to change the settlement position of a party. Pitman v. Brinker Intl.,
26   Inc., 216 F.R.D. 481, 485-486 (D. Ariz. 2003). The person must be able to bind the party without the
     need to call others not present at the conference for authority or approval. The purpose of requiring a
27   person with unlimited settlement authority to attend the conference includes that the person’s view of the
     case may be altered during the face to face conference. Id. at 486. A limited or a sum certain of authority
28   is not adequate. Nick v. Morgan’s Foods, Inc., 270 F.3d 590 (8th Cir. 2001).

                                                          2
                                                                                               21-cv-00237-H-BGS
 1   Judge Skomal’s Chambers’ Rules II.C.) Failure of any of the above parties to participate
 2   in the ENE conference without the Court’s permission will be grounds for sanctions. The
 3   principal attorneys responsible for the litigation must also participate and be prepared to
 4   discuss all of the legal and factual issues in the case.
 5           3.   Confidential ENE Statements Required: No later than August 4, 2021, the
 6   parties must submit confidential statements of seven pages or less to Judge Skomal. Please
 7   also attach relevant exhibits. The statement must address the legal and factual issues in the
 8   case and should focus on issues most pertinent to settling the matter. Statements do not
 9   need to be filed or served on opposing counsel. The statement must also include any prior
10   settlement offer or demand, as well as the offer or demand the party will make at the ENE.
11   The Court will keep this information confidential unless the party authorizes the Court to
12   share the information with opposing counsel. ENE statements must be emailed to
13   efile_Skomal@casd.uscourts.gov.
14           4.   New Parties Must Be Notified by Plaintiff’s Counsel: Plaintiff’s counsel
15   shall give notice of the ENE to parties responding to the complaint after the date of this
16   notice.
17           5.   Case Management Conference: Any objections made to initial disclosures
18   pursuant to Federal Rule of Civil Procedure 26(a)(1)(A)-(D) are overruled, and the parties
19   are ordered to proceed with the initial disclosure process. Any further objections to initial
20   disclosure will be resolved as required by Rule 26 and Judge Skomal's Chambers' Rules
21   regarding discovery disputes. Accordingly:
22                a.     The Rule 26(f) conference shall be completed on or before July 21,
23   2021;
24                b.     The date of initial disclosure pursuant to Rule 26(a)(1)(A-D) shall occur
25   before July 28, 2021;
26                c.     A Joint Discovery Plan shall be filed on the CM/ECF system as well as
27   emailed to efile_skomal@casd.uscourts.gov on or before August 4, 2021. The plan must
28   be one document and must explicitly cover the parties’ views and proposals for each item

                                                   3
                                                                                  21-cv-00237-H-BGS
 1   identified in Fed. R. Civ. P. 26(f)(3). Agreements made in the Discovery Plan will be
 2   treated as binding stipulations that are effectively incorporated into the Court’s Case
 3   Management Order.
 4         In cases involving significant document production or any electronic discovery, the
 5   parties must also include the process and procedure for "claw back" or "quick peek"
 6   agreements as contemplated by Fed. R. Evid. 502(d). The parties should also address
 7   whether an order providing for protection under Rule 502(e) is needed.
 8         Finally, the parties must thoughtfully meet and confer about electronic discovery
 9   and include answers to the following questions in the Discovery Plan:
10               i.     Are there any preservation issues? If so, what are they and how are the
11                      parties addressing the issues;
12               ii.    What form of production have the parties agreed to? Are there any
13                      disputes with respect to the parties’ preferred form of production?
14                      What is the parties’ positions respecting Metadata;
15               iii.   Are there any proportionality issues?      Specifically address Rule
16                      26(b)(2)(B) relating to inaccessible electronically stored information
17                      (“ESI”);
18               iv.    What have the parties decided regarding the methodologies for
19                      identifying ESI for production? For instance, will the parties conduct
20                      key word searching, use predictive coding, or other advanced culling
21                      techniques.
22         In the event the case does not settle at the ENE, a Case Management Conference,
23   pursuant to Federal Rule of Civil Procedure 16(b) will be held at the conclusion of the
24   settlement conference.
25         6.    Requests to Continue an ENE Conference: Requests to continue ENEs are
26   rarely granted. The Court will, however, consider formal motions to continue an ENE
27   when extraordinary circumstances exist and the other party has no objection. If another
28   party objects to the continuance, counsel for both parties must call chambers and discuss

                                                  4
                                                                               21-cv-00237-H-BGS
 1   the matter with the research attorney/law clerk assigned to the case before any motion may
 2   be filed. Any request for a continuance must be made as soon as counsel is aware of
 3   the circumstances that warrant rescheduling the conference. Requests to continue
 4   the ENE based on preexisting scheduling conflicts must be raised within 10 days of
 5   the Court’s issuance of this Order.
 6           7.    Settlement Prior to ENE Conference: The Court encourages the parties to
 7   work on settling the matter in advance of the ENE Conference. In the event that the parties
 8   resolve the matter prior to the day of the conference, the following procedures must be
 9   followed before the Court will vacate the ENE:
10                 A.      The parties may file a Joint Motion to Dismiss and submit a proposed
11   order to the assigned district judge. If a Joint Motion to Dismiss is filed, the Court will
12   immediately vacate the ENE;
13                 B.      If the parties settle more than 24 hours before the conference but are
14   not able to file a Joint Motion to Dismiss, they must file a Joint Notice of Settlement
15   containing the electronic signatures of counsel for all settling parties and must also
16   identify a date by which the Joint Motion to Dismiss will be filed;
17                 C.      If the parties settle less than 24 hours before the conference, counsel for
18   the settling parties must JOINTLY call chambers and inform the Court of the settlement
19   and receive Court permission not to participate in the ENE.
20       Video Conference Instructions:
21           8.    The Court will use its official Zoom video conferencing account to hold the
22   ENE. IF YOU ARE UNFAMILIAR WITH ZOOM: Zoom is available on computers
23   through a download on the Zoom website (https://zoom.us/meetings) or on mobile devices
24   through the installation of a free app.2 Joining a Zoom conference does not require creating
25
26
27   2
       If possible, participants are encouraged to use laptops or desktop computers for the video conference,
     rather than mobile devices.
28

                                                        5
                                                                                           21-cv-00237-H-BGS
 1   a Zoom account, but it does require downloading the .exe file (if using a computer) or the
 2   app (if using a mobile device). Participants are encouraged to create an account, install
 3   Zoom and familiarize themselves with Zoom in advance of the ENE.3 There is a cost-free
 4   option for creating a Zoom account.
 5          9.     Prior to the start of the ENE, the Court will email counsel for each party an
 6   invitation to join a Zoom video conference that they must provide to participating client(s).
 7   The Court will send the invitation to the email addresses listed for counsel in the case
 8   docket. If counsel does not receive an invitation to join the Zoom video conference by the
 9   end    of    the    day     on    August       17,    2021,     please    email     chambers      at
10   efile_skomal@casd.uscourts.gov. Again, if possible, participants are encouraged to use
11   laptops or desktop computers for the video conference. Participants shall join the video
12   conference by following the ZoomGov Meeting hyperlink in the invitation. Participants
13   who do not have Zoom already installed on their device when they click on the ZoomGov
14   Meeting hyperlink will be prompted to download and install Zoom before proceeding.
15   Zoom may then prompt participants to enter the password included in the invitation.4 All
16   participants will be placed in a waiting room until the ENE begins.
17          10.    Each participant should plan to join the Zoom video conference at least five
18   minutes before the start of the ENE to ensure that the ENE begins promptly at 2:00 PM.
19   The Zoom e-mail invitation may indicate an earlier start time, but the ENE will begin at
20   the Court-scheduled time.
21          11.    Zoom’s functionalities will allow the Court to conduct the ENE as it ordinarily
22   would conduct an in-person ENE. The Court may divide participants into separate,
23
24
25
     3
26    For help getting started with Zoom, visit: https://support.zoom.us/hc/en-us/categories/200101697-
     Getting-Started.
27
     4
       A Meeting ID will also be included and may be used along with the password to access the conference
28   if necessary.

                                                       6
                                                                                         21-cv-00237-H-BGS
 1   confidential sessions, which Zoom calls Breakout Rooms.5 In a Breakout Room, the Court
 2   will be able to communicate with participants from a single party in confidence. Breakout
 3   Rooms will also allow parties and counsel to communicate confidentially without the
 4   Court.
 5            12.   All participants shall display the same level of professionalism during the
 6   ENE and be prepared to devote their full attention to the ENE as if they were attending in
 7   person, i.e., cannot be driving while speaking to the Court. Because Zoom may quickly
 8   deplete the battery of a participant’s device, each participant should ensure that their device
 9   is plugged in or that a charging cable is readily available during the video conference.
10            Questions regarding this case or the mandatory guidelines set forth herein may be
11   directed to Judge Skomal’s research attorney at (619) 557-2993. Please consult Judge
12   Skomal’s rules, available on the Court’s website, before contacting chambers with your
13   questions.
14            IT IS SO ORDERED.
15   Dated: June 11, 2021
16
17
18
19
20
21
22
23
24
25
26
27
     5
       For more information on what to expect when participating in a Zoom Breakout Room, visit:
28   https://support.zoom.us/hc/en-us/articles/115005769646

                                                    7
                                                                                    21-cv-00237-H-BGS
